Citation Nr: 1118058	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-38 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for headaches. 

3.  Entitlement to an initial compensable rating for a temporomandibular joint disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veterans bilateral hearing loss is manifested by a numerical designation of level I.  The Veteran experiences difficulty hearing family conversations and oral instructions at work without restriction of duty or special accommodations.

2.  The Veteran's recurrent migraine headaches occur two to three times per week with irritability, photophobia, and noise intolerance.  The episodes are not prostrating because the Veteran is able to continue to work and perform daily activities with the use of medication. 

3.  The Veteran's TMJ disorder is manifested by jaw stiffness, popping, and grinding.  Range of inter-incisal motion is greater than 40 millimeters (mm) and bidirectional lateral motion greater than 4 mm.  There is no pain or interference with mastication.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85 (2010). 

2.  The criteria for a compensable rating for migraine headaches have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2010). 

3.  The criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Code 9905 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA must also review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Here, the veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman and helicopter mechanic, retiring at the rank of Sergeant First Class.  He contends that his bilateral hearing, headache, and temporomandibular joint (TMJ) disorders are more severe than are contemplated by the initial ratings.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative method of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86 is not applicable in this case.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007

Service personnel records showed that the Veteran served in infantry units including service in Panama and several deployments to Southwest Asia including participation in combat operations.  The Veteran was awarded the Bronze Star Medal and Combat Infantryman's Badge.  He also served in helicopter repair positions as a crew chief.  The Board concludes that the Veteran was exposed to high levels of noise in service. 

A physical examination performed in November 1985 showed that the Veteran had normal hearing at the time of enlistment.  Service treatment records include periodic examinations associated with a military hearing conservation program that showed gradually degraded hearing acuity at higher frequencies.  The results of audiometric testing in January 2008 showed puretone threshold averages greater than 40 decibels at frequencies of 3000 Hz and higher bilaterally.  

In April 4008 prior to discharge from service, a VA contract audiologist noted the Veteran's report of decreased hearing acuity and persistent tinnitus since 1988 with no personal or family history of ear disease or trauma.  The Veteran reported routine exposure to loud noises in service.  The Veteran reported that he currently had difficulty hearing conversation in certain circumstances.  Other than routine monitoring in the hearing conservation program, the Veteran was not restricted in duty.  On examination, the audiologist noted no organic ear deficits.  Puretone hearing acuity thresholds were measured as 15, 25, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 15, 25, 70, and 65 decibels at the same frequencies in the left ear.  The average thresholds were 43.75 decibels in the right ear and 43.75 decibels in the left ear.  Speech discrimination scores were 92 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level I in both ears from Table VI.  The audiologist diagnosed bilateral sensorineural hearing loss related to acoustic trauma in service and advised the use of hearing aids. 

In September 2008, the RO granted service connection and an initial noncompensable rating. 

In October 2009, a private audiologist performed audiometric testing that showed puretone hearing acuity thresholds as 20, 25, 65, and 75 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 20, 30, 65, and 75 decibels at the same frequencies in the left ear.  The average thresholds were 46.25 decibels in the right ear and 47.5 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  The audiologist did not indicate whether the speech discrimination test was the Maryland CNC test.  If it were the correct test method, the numeric designation of hearing impairment based on puretone threshold average and speech discrimination would be level I in both ears from Table VI.  The audiologist also diagnosed bilateral sensorineural hearing loss related to noise exposure in service. 

In December 2009, a VA contract audiologist noted the Veteran's account of his military noise exposure and diagnosis of hearing loss with the use of hearing aids near the end of military service.  The Veteran reported difficulty hearing family conversations and oral instructions at work.  He wore hearing protection but no hearing aids as a maintenance technician.  On examination, the audiologist noted no organic ear deficits.  Puretone hearing acuity thresholds were measured as 30, 35, 65, and 70 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 30, 30, 65, and 75 decibels at the same frequencies in the left ear.  The average thresholds were 50 decibels in the right ear and 50 decibels in the left ear.  Speech discrimination scores were 100 percent bilaterally.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level I in both ears from Table VI.  The audiologist diagnosed moderate bilateral sensorineural hearing loss.  

The Board concludes that a compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  Although puretone threshold measurements show some degradation since the VA examination prior to discharge, all testing showed numeric designations of level I in both ears which corresponds to a noncompensable rating in Table VII.  A higher rating is not warranted because the audiometric tests do not show more severe threshold loss or speech discrimination measurements.  The Veteran is competent to report on his observed hearing difficulties, and the Board concludes that his reports are credible as some degradation is shown in the testing.  However, the Board concludes that his symptoms are adequately contemplated by the rating criteria that take into account higher thresholds and limitations in speech discrimination.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hearing loss results in a unique disability that is not addressed by the rating criteria.  The rating criteria contemplate the Veteran's difficulty hearing conversations and the use of hearing aids.  However, there is no evidence of frequent medical care for ear disease or recommendations for other forms of medical intervention.  The Veteran reported some difficulty at work hearing instructions but he did not report that he was unable to perform his duties or required any form of accommodation by his employer that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

Migraine headaches warrant a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 
30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 
50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  There is no higher schedular rating.  A medical definition of prostration is exhibiting extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary, 1367,  28th Ed. (1994).

In a January 2008 discharge examination, the Veteran reported recurring headaches that started after a back injury in 1988.  The examiner referred the Veteran for further examination at a neurology clinic.  In February 2008, a military neurologist noted the Veteran's report of recurrent headaches on one side that was not aggravated by exposure to light or noise and no preceded by aura or accompanied by nausea or vomiting.  Cranial nerve, balance, sensation, motor function, reflexes, gait, stance, and coordination were normal.  The neurologist diagnosed tension headaches and prescribed oral medication.  

In April 2008, a VA contract physician noted the Veteran's report of tension headaches occurring two to three times per week lasting for one to two days at a time.  The Veteran reported that he was able to go to work but required medication.  The Veteran reported that during an episode he could not "think straight" and became irritable, photophobic, and intolerant of noise.  On examination, the physician noted normal cranial nerves with no loss motor or sensory function.  The physician diagnosed migraine headaches with medication for relief without side effects.  

In September 2008, the RO granted service connection and a noncompensable rating under Diagnostic Code 8100.   Although the Veteran experienced headache episodes two to three times per week, the lay and medical evidence showed that the attacks were not prostrating because the Veteran was able to work with the use of medication.  

In an October 2008 notice of disagreement, the Veteran did not discuss the severity of his symptoms but requested another VA examination.  In a September 2009 substantive appeal, the Veteran indicated that all rating decisions were based on inaccurate information but did not further explain what information on which disabilities were affected.  There are no additional communications from the Veteran regarding any change in the severity of his headache disorder or his functional capacity during an episode. 
The Board concludes that a compensable rating for migraine headaches is not warranted at any time during the period covered by this appeal.  The Veteran is competent to describe his observed headache symptoms and their impact on his occupational activity.  The Veteran's reports are credible because they are consistent with the medical evaluations performed during service.  The Veteran reported that he experienced recurring headaches for his entire 22 years of active service and there is no indication that the headaches ever interfered with his performance of duty.  In the April 2008 examination, the Veteran reported that he was able to continue to work while using prescribed medication.  Therefore, the Board concludes that the headache episodes are not productive of extreme exhaustion and powerlessness and are not prostrating.  The Board acknowledges that the Veteran has not received a VA examination since April 2008.  However, the Veteran has not communicated any degradation of his symptoms, identified any additional on-going treatment, or reported any interference with his occupational duties.  None are shown in VA outpatient treatment records through February 2010.  Therefore, the Board concludes that the April 2008 examination remains adequate to assign a rating during the period covered by this appeal.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected headache disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

Temporomandibular Joint Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; see DeLuca, supra.

Limited motion of the temporomandibular joint (TMJ) warrants a 10 percent rating when the inter-incisal range of motion is from 31 to 40 millimeters (mm); a 20 percent rating is warranted when the range is from 21 to 30 mm; and a 30 percent rating is warranted when the range is from 11 to 20 mm.  A 10 percent rating is also warranted for lateral excursion from zero to four mm but may not be combined with a rating for inter-incisal movement.  38 C.F.R. § 4.150, Diagnostic Code 9905.  Nonunion or malunion of the mandible is not indicated in this case; therefore, those criteria do not apply.  38 C.F.R. § 4.150, Diagnostic Codes 9903, 9904 (2010). 

Service treatment records including November 1985 enlistment and January 2008 retirement physical examinations are silent for any TMJ symptoms.  The Veteran denied any head injury.  In an April 2008 claim for service connection, the Veteran indicated that he was treated on unspecified dates for this disorder.  

In an April 2008 VA benefits delivery on discharge examination, a contract dentist noted the Veteran's report of popping and cracking of the jaw when moving left to right that started in 1987.  The Veteran reported that his jaw stiffens without pain but with the perception of a shift in the jaw position and audible grinding and popping on lateral motion.  The Veteran did not report and the dentist did not note any interference with mastication.  On examination, the dentist noted that the mandible was normal with inter-incisal motion more than 40 mm and bidirectional lateral excursion of more than 4 mm.  Panoramic X-rays were normal.  The dentist diagnosed temporomandibular joint disorder.  

In September 2008, the RO granted service connection and a noncompensable rating under Diagnostic Code 8100 because the range of inter-incisal and lateral motion was not 40 mm or less or 4 mm or less respectively.  

In an October 2008 notice of disagreement, the Veteran did not discuss the severity of his symptoms but requested another VA examination.  In a September 2009 substantive appeal, the Veteran indicated that all rating decisions were based on inaccurate information but did not further explain what information on which disabilities were affected.  There are no additional communications from the Veteran regarding any change in the severity of his TMJ disorder or his functional capacity, and none are shown in VA outpatient treatment records through February 2010. 

The Board concludes that a compensable rating for a TMJ disorder is not warranted at any time during the period covered by this appeal.   The Veteran is competent to describe his observed jaw symptoms and their impact which included stiffness and audible grinding and popping on motion but without pain or interference with mastication.  The Veteran's reports are credible because they are consistent with the observations of a physician in April 2008 during the last months of service.  However, the Board notes that he reported experiencing this disorder for his entire 22 years of active service, and there is no indication that the jaw stiffness or noises ever interfered with mastication or any other aspect of his performance of duty.  The Veteran currently has no pain or functional limitations, and the range of motion is not limited to the degree contemplated for a higher rating.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected TMJ disorder results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of any medical treatment or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











	(CONTINUED ON NEXT PAGE)

ORDER

An initial or staged compensable rating for bilateral hearing loss is denied. 

An initial or staged compensable rating for headaches is denied. 

An initial or staged compensable rating for temporomandibular joint disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


